DETAILED ACTION

1. 	This Office Action is in response to the Notice of Appeal filed on 12/22/2021. 

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jaksha Tomic on January 18, 2022.

3.	The application has been amended as follows:

	Cancel claims 5, 9, 10, 16 and 17 without prejudice.

Claim 1:
Change “(d)	at least one solvent,”  

to --(d) 	at least one solvent selected from the group consisting of ethanol, isopropyl alcohol, ethylene glycol, diethylene glycol, diethylene glycol monomethyl ether, diethylene glycol monoethyl ether, propylene glycol, dipropylene glycol, 1,2-butylene glycol, glycerol, diethyl phthalate, triethyl citrate, isopropyl myristate and its mixtures,-- 



Claim 2 line 1:
	Change “The mixture of claim 1, comprising as component (b)”
	to –The mixture of claim 1, consisting of as component (b)--

Claim 4 line 1: 
Change “The mixture of claim 3,”
To --The mixture of claim 1,--

	Claim 6 line 1:
	Change “The mixture of claim 1 comprising components (a) and”
	To -- The mixture of claim 1 consisting of components (a) and--

	Claim 7 line 1:
	Change “The mixture of claim 2 further comprising at least one”
	To --The mixture of claim 2 further consisting of at least one--

	Claim 8 line 1:
	Change “The mixture of claim 7 comprising”
	To --The mixture of claim 7 consisting of--

	
Allowable Subject Matter
4. 	Claims 1-2, 4, 6-8 and 11-14 are allowed. 


	The present claims are allowable over the closest reference: Kolomeyer et al. (US PG Pub 2017/0035079 A1).
Kolomeyer et al. teach a fragrance composition comprising from 0.01 to 50 percent of a spearmint flavor enhancer (claim 20), wherein the spearmint flavor enhancer comprises carvyl acetate isomers and dihydrocarvyl acetate isomers (claim 10), wherein the cis carvyl acetate isomers have the following formula (Table 1), wherein R is Ac:

    PNG
    media_image1.png
    129
    101
    media_image1.png
    Greyscale


and the dihydrocarvyl acetate isomers have the following formula (Table 1), wherein R is Ac:


    PNG
    media_image2.png
    148
    128
    media_image2.png
    Greyscale


wherein the carvyl acetate is in amount 0-98 percent by weight [0015] and the dihydrocarvyl acetate is in the amount of 0 -5 percent by weight [0016], wherein the mixture further comprises menthol (Examples 2-4), and wherein the mixture further comprises propylene glycol (Examples 2-4).

	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763